                       Case 19-24331-PDR          Doc 21     Filed 11/27/19      Page 1 of 6
                                       United States Bankruptcy Court
                                       Southern District of Florida
In re:                                                                                  Case No. 19-24331-JKO
Ralph Levi Sanders, Jr.                                                                 Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 113C-0           User: banoovong              Page 1 of 2                    Date Rcvd: Nov 25, 2019
                               Form ID: pdf008              Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 27, 2019.
db             +Ralph Levi Sanders, Jr.,    561 SW 60 Ave.,    Plantation, FL 33317-3947
95383266       +ARS/Account Resolution Specialist,     POB 459079,    Sunrise, FL 33345-9079
95383265       +Albertelli Law,   POB 23028,    Tampa, FL 33623-2028
95383267      ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Citibank,      Attn.: Centralized Bankruptcy,      POB 20507,
                 Kansas City, MO 64195)
95383268       +City of Plantation,    POB 918557,    Orlando, FL 32891-0001
95432854       +City of Plantation Code Enforcement,     451 NW 70 Ter.,    Plantation, FL 33317-2239
95383269       +Dept of Treasury,     3700 East West Highway,     Hyattsville, MD 20782-2092
95383270       +Dr. Ramsey Pevsner,    7469 NW 4 St.,    Plantation, FL 33317-2216
95383272       +IC Systems, Inc,    Attention: Bankruptcy,    POB 64378,    St Paul, MN 55164-0378
95383273       +Inphynet South Broward, Inc.,    POB 740022,     Cincinnati, OH 45274-0022
95383276       +MD Now Medical Center,    2007 Palm Beach Lakes Blvd,     West Palm Beach, FL 33409-6501
95383275       +Marchelle Bailey, Esq.,    Special Assistant US Attorney,     200 W. Santa Ana Blvd., #180,
                 Santa Ana, CA 92701-4134
95383277       +Medical Data Systems (MDS),    2001 9th Ave., #312,     Vero Beach, FL 32960-6413
95383278       +Memorial Physicians Group,    POB 58015,    Raleigh, NC 27658-8015
95432853       +Sprechman & Associates, P.A.,    2775 Sunny Isles Blvd., #100,     Miami, FL 33160-4078
95383282       +Tenet Florida Physicians Service,     POB 100198,    Atlanta, GA 30384-0198
95392159       +WESTSIDE REGIONAL MEDICAL CENTER,     Resurgent Capital Services,    PO Box 1927,
                 Greenville, SC 29602-1927
95383283       +Wells Fargo Bank, N.A.,    1000 Blue Gentian Rd.,     N9286-01Y,   Eagan, MN 55121-1663
95383284       +Westside Regional Medical Center,     POB 99008,    Bedford, TX 76095-9108

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: swulfekuhle@broward.org Nov 26 2019 02:46:45        Broward County Tax Collector,
                 115 S Andrews Ave,   Ft Lauderdale, FL 33301-1818
smg             E-mail/Text: OGCBankruptcy@floridarevenue.com Nov 26 2019 02:46:13
                 Florida Department of Revenue,    POB 6668,    Bankruptcy Division,
                 Tallahassee, FL 32314-6668
95383271       +E-mail/Text: bankruptcy@flagshipcredit.com Nov 26 2019 02:50:45        Flagship Credit Acceptance,
                 POB 965,   Chadds Ford, PA 19317-0643
95383274        E-mail/Text: cio.bncmail@irs.gov Nov 26 2019 02:49:40       IRS,
                 Centralized Insolvency Operations,    POB 7346,    Philadelphia, PA 19101-7346
95383279       +E-mail/Text: bankruptcydpt@mcmcg.com Nov 26 2019 02:50:22        Midland Funding,
                 8875 Aero Dr., #200,   San Diego, CA 92123-2255
95383280       +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 26 2019 02:43:18
                 Resurgent Capital Services,    POB 1927,    Greenville, SC 29602-1927
95383281       +E-mail/Text: birminghamtops@sba.gov Nov 26 2019 02:51:06       Small Business Administration,
                 801 Tom Martin Dr., #120,   Birmingham, AL 35211-6424
                                                                                               TOTAL: 7

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
95432858*       +ARS/Account Resolution Specialist,     POB 459079,    Sunrise, FL 33345-9079
95432857*       +Albertelli Law,   POB 23028,    Tampa, FL 33623-2028
95432859*      ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
                (address filed with court: Citibank,      Attn.: Centralized Bankruptcy,      POB 20507,
                  Kansas City, MO 64195)
95432860*       +City of Plantation,    POB 918557,    Orlando, FL 32891-0001
95432861*       +City of Plantation Code Enforcement,     451 NW 70 Ter.,    Plantation, FL 33317-2239
95432862*       +Dept of Treasury,     3700 East West Highway,     Hyattsville, MD 20782-2092
95432863*       +Dr. Ramsey Pevsner,    7469 NW 4 St.,    Plantation, FL 33317-2216
95432864*       +Flagship Credit Acceptance,    POB 965,    Chadds Ford, PA 19317-0643
95432865*       +IC Systems, Inc,    Attention: Bankruptcy,    POB 64378,    St Paul, MN 55164-0378
95432867*        IRS,   Centralized Insolvency Operations,     POB 7346,    Philadelphia, PA 19101-7346
95432866*       +Inphynet South Broward, Inc.,    POB 740022,     Cincinnati, OH 45274-0022
95432869*       +MD Now Medical Center,    2007 Palm Beach Lakes Blvd,     West Palm Beach, FL 33409-6501
95432868*       +Marchelle Bailey, Esq.,    Special Assistant US Attorney,     200 W. Santa Ana Blvd., #180,
                  Santa Ana, CA 92701-4134
95432870*       +Medical Data Systems (MDS),    2001 9th Ave., #312,     Vero Beach, FL 32960-6413
95432871*       +Memorial Physicians Group,    POB 58015,    Raleigh, NC 27658-8015
95432852*       +Midland Funding,    8875 Aero Dr., #200,    San Diego, CA 92123-2255
95432872*       +Midland Funding,    8875 Aero Dr., #200,    San Diego, CA 92123-2255
95432873*       +Resurgent Capital Services,    POB 1927,    Greenville, SC 29602-1927
95432874*       +Small Business Administration,     801 Tom Martin Dr., #120,     Birmingham, AL 35211-6424
95432875*       +Sprechman & Associates, P.A.,    2775 Sunny Isles Blvd., #100,      Miami, FL 33160-4078
95432876*       +Tenet Florida Physicians Service,     POB 100198,    Atlanta, GA 30384-0198
95432877*       +Wells Fargo Bank, N.A.,    1000 Blue Gentian Rd.,     N9286-01Y,    Eagan, MN 55121-1663
95432878*       +Westside Regional Medical Center,     POB 99008,    Bedford, TX 76095-9108
                                                                                                TOTALS: 0, * 23, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
                            Case 19-24331-PDR                Doc 21       Filed 11/27/19          Page 2 of 6



District/off: 113C-0                  User: banoovong                    Page 2 of 2                          Date Rcvd: Nov 25, 2019
                                      Form ID: pdf008                    Total Noticed: 26


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 27, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 25, 2019 at the address(es) listed below:
              Michael H. Johnson   on behalf of Debtor Ralph Levi Sanders, Jr. info@attorneydebthelper.com
              Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov
              Robin R Weiner   ecf@ch13weiner.com;ecf2@ch13weiner.com
                                                                                            TOTAL: 3
Case 19-24331-PDR   Doc 21   Filed 11/27/19   Page 3 of 6
Case 19-24331-PDR   Doc 21   Filed 11/27/19   Page 4 of 6
Case 19-24331-PDR   Doc 21   Filed 11/27/19   Page 5 of 6
Case 19-24331-PDR   Doc 21   Filed 11/27/19   Page 6 of 6
